Citation Nr: 0628360	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease with myocardial infarction, history of percarditis, 
and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to October 
1953, and was a prisoner of war in Korea from November 1950 
to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the veteran's claim of 
entitlement to service connection for arteriosclerotic heart 
disease with myocardial infarction, history of percarditis 
and hypertension.  The veteran perfected a timely appeal of 
this determination to the Board.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On October 7, 2004, VA regulations were changed to provide 
that if a veteran is a former prisoner of war, 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia) and stroke and its complications 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. § 3.309(c)(1) (2006).

This regulation change occurred during the period of the 
veteran's appeal, but after the RO had certified the appeal 
to the Board.  Therefore, in denying the veteran's claim, the 
RO applied the pre-October 7, 2004 version of 38 C.F.R. 
§ 3.309(c)(1), which contained no presumption of service 
connection for atherosclerotic heart disease, hypertensive 
vascular disease or stroke where the veteran is a former 
prisoner of war.  See 38 C.F.R. § 3.309(c)(1) (2004).

The veteran's medical records indicate that he has suffered 
from hypertension and heart related problems since his period 
of service.  Furthermore, the veteran testified at his RO 
hearing that he has had two heart attacks and a stroke since 
he left service.  Therefore, the instant case must be 
remanded for RO readjudication in light of the changes to 
38 C.F.R. § 3.309(c)(1).  On remand, the RO must determine 
whether any of the diseases listed in 38 C.F.R. § 3.309(c)(1) 
have become manifest to a degree of disability of 10 percent 
or more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, and if they have, 
whether the rebut table presumption provisions of 38 C.F.R. 
§ 3.307 are satisfied.

Additionally, under 38 U.S.C.A. § 5103, VA must notify the 
claimant of any information or evidence not of record that is 
necessary to substantiate the claim, as well as what parts of 
that information or evidence VA will seek to provide, and 
what parts VA expects the claimant to provide.  The 
notification must also include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b) (2005).

In a March 2003 letter to the veteran, the RO informed the 
veteran of what information or evidence not of record was 
necessary to substantiate his claim, as well as what parts of 
that information or evidence VA would seek to provide, and 
what parts VA expected the claimant to provide.  However, the 
notification did not include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Therefore, on remand, new notice that 
fully complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the veteran.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
the request that the claimant provide 
any evidence in the claimant's 
possession that pertains to the claim, 
as well as an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal in light of the new provisions 
of 38 C.F.R. § 3.309(c)(1) (2006).  If 
any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



